OPINION — AG — QUESTION: MAY A PACKAGE STORE PURSUANT TO ARTICLE XXVII, SECTION 4 OF THE OKLAHOMA CONSTITUTION BE LOCATED IN A CITY OR TOWN INCORPORATED AFTER THE LAST PRECEDING FEDERAL DECENNIAL CENSUS WHERE THE PRE INCORPORATION CENSUS OF THAT CITY OR TOWN TAKEN UNDER 11 O.S. 1961 972 [11-972], SHOWS THAT CITY OR TOWN TO HAVE A POPULATION IN EXCESS OF 200? ANSWER: NEGATIVE, AND NO LICENSE TO OPERATE A RETAIL LIQUOR STORE MAY BE ISSUED TO A RETAIL LIQUOR STORE LOCATED IN A CITY OR TOWN HAVING A POPULATION OF LESS THAN 200 ACCORDING TO THE 1960 DECENNIAL CENSUS.  CITE: 37 O.S. 1961 537 [37-537] (JOSEPH MUSKRAT)